DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 -8 and 10-20 have been examined in this application. This communication is the FINAL action on the merits.
Claims 1 -8 and 10-20 remain in this application. 
Claims 1, and 11 have been amended.
Claims 9, and 19 have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to an abstract idea, Methods of Mental Processes (e.g. including observations, and evaluation). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
image data of images containing identifying information for medication associated with the user; …the image processing including template-based comparison using the received images and one or more document templates containing product labelling specifications; generate a database query for retrieving a first data set associated with the identified medication, the first data set containing one or more data parameters that are determined based on a type of the requested rating; transmit the database query to a database storing data associated with a plurality of different medications; receivegenerating the medication profile including assigning independent to identified in the results; obtain the requested rating based on the medication profile for the user. The limitations are directed to concepts relating to Mental Processes, specifically, observations and evaluations. These limitations are directed to concepts of mental processes via the use of generic computer components. Hence, it falls within the “Methods of Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim does recite additional elements a communications module communicable with an external network; a memory; and a processor coupled to the communications module and the memory, the processor being configured to: receive, from a client device, a request to obtain a rating for a user based on medical information associated with the user; receive, via a user interface on the client device, input of identifying information for medication associated with the user; perform image processing of the received images for extracting text associated with the identifying information for the medication,.. receive, from the database, results of the database query, the results including multiple possible values for at least one of the data parameters; Moreover, the present specification supports that the additional elements of the processor, user interface and client device are merely generic computers that apply the abstract idea ([0038-0041). Therefore, these additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components. 
Under Step 2B, the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. The claim as a whole is directed to obtaining rating and medication information for a user based on medical information. With respect to the obtaining step, the claim further details an image processing technique. In light of the specification [0055-0058] the image processing technique is OCR. This use of technology is an additional element, however it is merely using the OCR instructions to apply the exception and mere extra solution activity. The determination that merely gathering medical information and displaying it on a client device is mere instructions to apply and extra solution activity is supported by Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015), which found the use of software to tailor information and provide it to the user on a generic computer was mere instructions to apply. Therefore, obtaining and presenting medical information is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to 
Claims 2-8 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2-9 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with obtaining medical information with a client device is not an inventive concept.
Claim 10 and 20 does mention an additional element of “configured to perform optical character recognition based on user inputted image data to obtain a unique identifier associated with the medication.”. However, the claim is using the image analysis technology and applying it to the abstract idea. 
Independent process Claim 11 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.” In this case, Claim 12 is substantially similar to system Claim 1. 
Claims 12-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 12-18 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Therefore, Claims 1-8 and 10-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Therefore, claims 1-8 and 10-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiner et al. (US 2014/0324469 A1) in view of Smith et al. (US 2018/0366218 A1) in view of Lu et al. (US 2019/0198142 A1). Hereinafter referred to as Reiner, Smith and Lu respectively. 
With respect to claim 1, Reiner teaches A computing system, comprising: a communications module communicable with an external network (Reiner, [0062-0063] teaches the program 110 that runs the system 100 may include a plurality of modules that perform sub-operations of an operation, or may be part of a single module of a larger program 110 that provides the operation….106 may be adapted to access and/or execute a plurality of programs 110 that correspond to a plurality of operations. Operations rendered by the program 110 may include, for example, supporting the user interface, providing communication capabilities, performing data mining functions, performing e-mail operations, and/or performing other operations.);
a memory  (Reiner, [0068] teaches the processor 121 may be a general data processing unit and may include a data processing unit with large resources (i.e., high processing capabilities and a large memory for storing large amounts of data); 
and a processor coupled to the communications module and the memory, the processor being configured to (Reiner, [0062-0063], [0068]): 
generate a database query for retrieving a first data set associated with the identified medication, the first data set containing one or more data parameters that are determined based on a type of the requested rating ((Reiner, [0117] teaches automated data mining techniques (e.g., natural language processing) to extract individual data elements, which can be combined with artificial intelligence techniques (e.g., neural networks) for data classification and determination of relevance (i.e., association relationships between two or more data elements). If we were to take the example of a chest CT exam ordered for evaluation of chronic cough; these computer algorithms run by the program 110, could identify the specific clinical data elements contained 
transmit the database query to a database storing data associated with a plurality of different medications ((Reiner, [0117], [0154])); 
receive
However, Reiner does not teach
provide, to for display thereon, a user interface for inputting a request to obtain a rating for a user based on medical information associated with the user (Smith, [0049] teaches ; 
receive, via [[a]]the user interfaceimage data of images containing identifying information for medication associated with the user; 
perform image processing of the received images for extracting text associated with the identifying information for the medication, the image processing including template-based comparison using the received images and one or more document templates containing product labelling specifications; 
Smith does teach
receive, via [[a]]the user interfaceimage data of images containing identifying information for medication associated with the user (Smith, [0061] teaches  The images can be presented in a horizontal format in the interface and the reviewer can have rotation capability of the images where each image captures or is of a portion of the prescription label on the medication package. As described previously in conjunction with FIGS. 2, 3, 4A, 4B, and 5, the portion of the prescription label includes text identifying first and last name, medication, 
perform image processing of the received images for extracting text associated with the identifying information for the medication, the image processing including template-based comparison using the received images and one or more document templates containing product labelling specifications (Smith, [0053-0054],[0059]); 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods for a patient-specific referenceable database which can record and track medical data as taught by Reiner and implement techniques for method and system for deriving computerized prescription records from the information that is printed on a label of a medication package (e.g., pill bottle, medication box, etc.) provided to patients as taught by Smith to provide a method and system 130 receives 305 a set of images of a label on a package (e.g., a prescription package, such as a pill bottle, medication box or tube, a liquid medication bottle, or other holder of medications) associated with a user from a client device operated by the user. Each image in the set of images is associated with a portion of the label. For example, each image captures a portion of the label and each image is associated with or captures a different portion of the label than other images in 
However, Reiner in view of Smith does not teach 
generate a medication profile for the user based on the received results, the generating the medication profile including assigning independent to identified in the results; 
obtain the requested rating based on the medication profile for the user.
Lu does teach
provide, to for display thereon, a user interface for inputting a request to obtain a rating for a user based on medical information associated with the user (Lu, [0038] teaches Medication decision support program 142 generates a patient profile corresponding to a patient (step 202). In the example embodiment, a patient profile is generated based on an associated EMR stored within EMR corpus 122 and accessed by medication decision support program 142 via network 108. For example, EMR corpus 122 may include websites and databases corresponding to insurance companies, hospitals, medical facilities, clinicians, federal agencies, and other entities that maintain records detailing general and/or health information of a person. In 
generate a medication profile for the user based on the received results, the generating the medication profile including assigning independent to identified in the results (Lu, [0003] teaches a computer program product, and a computer system for medication decision support with regard to patient side effects. A computer generates a patient profile and one or more medication profiles. The computer calculates a risk score for the patient’s medication regimen and determines whether the risk score exceeds a threshold value. Based on determining that the calculated risk score exceeds the threshold value, the computer modifies the patient medication regimen and re-calculates the medication regimen risk scores until the computer determines that the risk score does not exceed the threshold value., [0041], [0048]); 
obtain the requested rating based on the medication profile for the user (Lu, [0038], [0048] Medication decision support program 142 calculates conflict score(s) for the patient's medication regimen (step 206). In the example embodiment, the conflict score is generated based on the patient 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and system 130 receives 305 a set of images of a label on a package (e.g., a prescription package, such as a pill bottle, medication box or tube, a liquid medication bottle, or other holder of medications) associated with a user from a client device operated by the user. Each image in the set of images is associated with a portion of the label. For example, each image captures a portion of the label and each image is associated with or captures a different portion of the label than other images in the set of images as taught by Reiner in view of Smith and implement a method for providing medication decision support as taught by Lu to provide a method and system for generating a patient profile detailing one or more health conditions corresponding to a patient and a medication profile detailing one or more side effects corresponding to one or more medications taken by the patient. (Lu, [0004]), since there exist some teaching, suggestion, or motivation in the prior art that 
With respect to claim 2, Reiner in view of Smith in view of Lu teaches the invention as stated in claim 1. Reiner further teaches wherein the one or more data parameters include a medical condition parameter identifying possible medical conditions associated with the identified medication (Reiner, [0084] teaches the Major and Primary Data categories, the end-user has the option for specifying individual sub-categories under the History and Physical (H & P) data: 1) Physical exam; 2) Present illness; 3) Social history; 4) Family history; 5) Occupational history; 6) Environmental history; 7) Medications; 8) Allergies; and 9) Surgeries and procedures. In addition, secondary data categories can be chosen, which include: 1) Pictorial data; 2) Report data; 3) Safety data; 4) Technical data; 5) Administrative data; 6) Quality data; 7) Procedural data; and 8) Medication data.).
With respect to claim 3, Reiner in view of Smith in view of Lu teaches the invention as stated in claim 1. Reiner further teaches wherein the processor is further configured to, after retrieving possible values for the medical condition parameter: provide, to the client device, the possible medical conditions associated with the identified medication (Reiner, [0161] teaches By selecting the option to superimpose all data onto one presentation format, in one embodiment, the program 110 presents Dr. Lewis with a single graphical display which chronologically shows what laboratory values fall outside of the expected range, the dates of these outliers, and the 
and  17TD Ref.: 19129-DCI Rowand Ref.: 337-O155USP1 receive, from the client device, input of user selection of a first medical condition from among the possible medical conditions (Reiner, [0024] teaches the method includes utilizing data triggers, using said processor, to search, characterize, and select priority or actionable data for inclusion in said database; wherein said data triggers include at least one of clinical significance, follow-up recommendations, quality assurance events, temporal change, medical or surgical intervention, critical results communication, medical referral or consultation, hospitalization or medical transfer, new or altered medical diagnosis, new or altered medical treatment, or a custom data trigger predetermined by an institutional or individual service provider.).
With respect to claim 4, Reiner in view of Smith in view of Lu teaches the invention as stated in claim 1. However, Reiner in view of Smith does not teach wherein the medication 
Lu does teach
 wherein the medication profile includes, for each of at least one of the possible medical conditions, a prevalence score indicating a prevalence of the medical condition (Lu, [0003]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and system 130 receives 305 a set of images of a label on a package (e.g., a prescription package, such as a pill bottle, medication box or tube, a liquid medication bottle, or other holder of medications) associated with a user from a client device operated by the user. Each image in the set of images is associated with a portion of the label. For example, each image captures a portion of the label and each image is associated with or captures a different portion of the label than other images in the set of images as taught by Reiner in view of Smith and implement a method for providing medication decision support as taught by Lu to execute the motivation as mentioned in claim 1.
With respect to claim 8, Reiner in view of Smith in view of Lu teaches the invention as stated in claim 1. However, Reiner does not teach wherein the processor is further configured to transmit, to a server, a request to obtain medication information for the user.
Smith does teach wherein the processor is further configured to transmit, to a server, a request to obtain medication information for the user (Smith, [0066] further teaches According to some therapy rules, if a drug is requested, the patient may need to try and fail (e.g. have adverse side effects, show ineffectiveness of drug etc.) another drug first before the requested drug is granted access. If only the requested drug is desired, a higher co-pay is assessed to the patient. 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems and methods for a patient-specific referenceable database which can record and track medical data as taught by Reiner and implement techniques for method and system for deriving computerized prescription records from the information that is printed on a label of a medication package (e.g., pill bottle, medication box, etc.) provided to patients as taught by Smith to execute the motivation as mentioned in claim 1.
With respect to claim 10 and 20, Reiner in view of Patel in view of Lu in further view of Whitaker teaches the invention as stated in claim 9. However, Reiner in view of Patel in view of Lu does not teach wherein the processor is further configured to perform optical character recognition based on user inputted image data to obtain a unique identifier associated with the medication.
Smith does teach
wherein the processor is further configured to perform optical character recognition based on user inputted image data to obtain a unique identifier associated with the medication (Smith,[0053] teaches Text in the reconstructed label is identified 530 using text recognition algorithms. In addition to text, the system 130 can identify 530 other features in the reconstructed label such as a barcode, a QR code, or any other suitable machine-readable representation of data. For identifying text, the system 130 can use optical character recognition, optical word recognition, intelligent character recognition, intelligent word recognition, or any other suitable text recognition algorithm.).
.
Claim Rejections - 35 USC § 103
Claims 5- 7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reiner  in view of Smith in view of Lu in further view of Patel et al. (US 2012/0179481 A1). Hereinafter referred to as Reiner, Smith, Lu and Patel respectively. 
With respect to claim 5 and 15, Reiner in view of Smith in view of Lu teaches the invention as stated in claim 1.However, Reiner  in view of Smith in view of Lu does not further teaches wherein the one or more data parameters include a mortality rate parameter identifying possible mortality rates associated with the identified medication.
Patel does teach
wherein the one or more data parameters include a mortality rate parameter identifying possible mortality rates associated with the identified medication (Patel, [0071] teaches A risk modifier for each of the patient profiles is determined at 717 using a risk modifier algorithm, e.g. Modifier Algorithm B. The adherence score for each of the patient profiles is modified using each of the respective risk modifiers for each of the patient profiles into a risk score indicating the likelihood of a serious condition related to the disease (e.g. morbidity /mortality risk). The analysis module 730 can then index the patient profiles from lowest risk to highest risk and can group them 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and system for generating a patient profile detailing one or more health conditions corresponding to a patient and a medication profile detailing one or more side effects corresponding to one or more medications taken by the patient as taught by Reiner in view of Smith in view of Lu and implement techniques for determining a recommended prescription for a patient to increase a likelihood of adherence of the patient to the prescription as taught by Patel to provide a method and system for drug related data that can be obtained and stored by the medical data management system 920 from a medicine database 968 and/or from the pharmacy 952 (Patel, [0084]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to dynamically obtain medical information from a database with the motivation to price medical coverage in a medical plan for a disease, it can be useful to compare the cost and/or risk of patients with the disease to patient profiles of one or more patient populations having a different medical condition (e.g. one population having hypertension, one population having asthma, etc.) (Patel, [0074])..
With respect to claim 6 and 16, Reiner in view of Smith in view of Lu teaches the invention as stated in claim 1.However, Reiner does not teach wherein obtaining the requested rating comprises determining that the user is eligible for insurance coverage.
Patel does teach
wherein obtaining the requested rating comprises determining that the user is eligible for insurance coverage (Patel, [0003] teaches systems and techniques for determining a recommended prescription for a patient to increase a likelihood of adherence of the patient to the prescription. For example in one aspect, potential prescriptions can be scored based on likelihood of each particular prescription to affect adherence. Also, an adherence score can be obtained for a patient profile for the patient. In some examples, the adherence score can be modified for a particular application. An illness to be treated or a proposed prescription from a medical professional can be received for the patient. Based on prescription scores of potential prescriptions for treating the illness and based on the patient adherence score, a recommended prescription can be determined that is tailored to the patient., [0074] teaches The analysis module 730 then indexes the patient profiles into an index 739 from lowest to highest. The patient profiles are then grouped based on medical condition such as patient profiles having the disease being evaluated in Group 1, patient profiles in a population having another condition in Group 2, patient profiles in a population having a third condition in Group 3 etc. An overall score for each of the different disease groups can be calculated (e.g. median or mean score etc.) and compared. In this manner, the cost-risk score of providing insurance coverage for the disease can be ranked against the cost and risk of providing insurance coverage for other diseases. Ranking the cost and risk of covering a particular disease can help in setting effective and competitive insurance premiums. In like manner, the overall cost-
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and system for generating a patient profile detailing one or more health conditions corresponding to a patient and a medication profile detailing one or more side effects corresponding to one or more medications taken by the patient as taught by Reiner in view of Smith in view of Lu and implement techniques for determining a recommended prescription for a patient to increase a likelihood of adherence of the patient to the prescription as taught by Patel to execute the motivation as mentioned in claim 5.

With respect to claim 7 and 17, Reiner in view of Smith in view of Lu in further view of Patel teaches the invention as stated in claim 6. However, Reiner in view of Smith in view of Lu does not teach wherein obtaining the requested rating comprises determining an insurance premium for the user.
Patel does teach 
wherein obtaining the requested rating comprises determining an insurance premium for the user (Patel, [0074]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method and system for generating a patient profile detailing one or more health conditions corresponding to a patient and a medication profile detailing one or more side effects corresponding to one or more medications taken by the patient as taught by Reiner in view of Smith in view of Lu and implement techniques .
Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive.
With respect to 35 U.S.C 101 and claims 1-8 and 10-20, the  Applicant contends on pg.3 that the claimed invention improves the technological field that are necessarily rooted in computer technology, specifically,  “additional elements of claim 1 represent improvements of a computing system for processing requests including user-inputted data for identifying medications.”. The Examiner considered this argument, and has found it not to be persuasive. Although the examiner recognizes there maybe benefits to “a computing system that supports consistent capture of a person's medical information and subsequent downstream processing of the medical information, in a manner that reduces (1) likelihood of error in identifying health conditions, and (2) consumption of processing resources”, the claims do not recite any technological improvement to the computer processing technology. More specifically [0055-0058] list that OCR is being used to identify text on medical prescriptions associated with the user. The use of the computer system and an image processing technique is merely providing an insignificant extra solution to the abstract idea.
Therefore a 101 rejection has been sustained.
With respect to 35 U.S.C 103, the Applicant contended on pg. 5. that “There is no mention in Whitaker of performing image processing of images for extracting text associated with medication where the image processing includes template-based comparison using the image and one or more document templates containing product labelling specifications.”. The Examiner considered this argument and has traversed the rejection as necessitated by the amendment. The Examiner highlights that the new added reference Smith teaches the newly added limitation elements and concept in cited paragraphs [0054-0055].
Therefore a 103 rejection has been sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on MON-FRI @ 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID ESTEBAN BERROA/Examiner, Art Unit 3697                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697